Citation Nr: 1241676	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right knee disability status-post anterior cruciate ligament (ACL) reconstruction effective on February 1, 2009.

2.  Entitlement to an initial compensable evaluation for the service-connected dermatitis or eczema effective on February 1, 2009.




REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In October 2011, VA received a statement from the Veteran's previously appointed representative notifying the Veteran of the intention to withdraw its representation.  The representative reported that, since the Veteran had moved to another state during the pendency of the appeal, he no longer resided in their jurisdiction for representation.  

Additionally, the representative noted that the state organization did not have offices located at the RO and, therefore, the organization was unable to properly represent him. 

However, the request to withdraw representation was received after the appeal was certified to the Board in April 2011.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  

The Board acknowledges that 38 C.F.R. § 20.608 also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  To date, no such motion has been received by VA.   


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected right knee disability is shown to have been productive of a functional loss due to pain that more nearly resembled that of limitation of extension to 15 degrees when the demonstrated crepitus and degenerative joint changes are considered; neither a compensable limitation of flexion nor instability is demonstrated.  

3.  The service-connected skin disability is not shown to involve more than 5 percent of the Veteran's total body area or 5 percent of an exposed area or require the use of corticosteroids for more than 6 weeks during a 12 month period.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 20 percent, but not higher, for the service-connected right knee disability for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Codes 5003, 5260 (2012). 

2.  The criteria for the assignment of an initial compensable evaluation for the service-connected dermatitis or eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118 including Diagnostic Code (Code) 7806 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

A review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in December 2008.

This letter effectively satisfied the notification requirements of VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both the service connection and higher initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the December 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for the right knee and skin disabilities. 

Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).

With regard to timing, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the June 2009 rating decision on appeal.  Therefore, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as a defect that was outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records and VA examination reports. 

For his part, the Veteran has submitted personal statements and representative argument. 

The Veteran was also afforded December 2008 and March 2009 VA examinations to rate the current severity of his right knee and skin disabilities.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

Both of the VA examinations, taken as a whole, are fully sufficient to evaluate the appeal.  In addition, no other probative medical or lay evidence demonstrates a worsening of the service-connected disabilities.  Therefore, a new VA examination to rate the severity of the right knee or skin disabilities is not warranted. 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence necessary to substantiate the claim and reach an accurate rating determination has been obtained. 

The Veteran has not identified, nor does the record otherwise show, any additional existing evidence that is necessary for the adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Right Knee

The service-connected right knee disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation of extension o the leg.  The RO assigned an initial 10 percent evaluation, effective on February 1, 2009.  

A claimant can have separate ratings for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-2004.  Also, a claimant can have ratings for limitation of motion under Diagnostic Code 5260 (limitation of flexion) and/or Diagnostic Code 5261 (limitation of extension), and for recurrent subluxation or lateral instability under Diagnostic Code 5257.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

A review of the service treatment records indicated that the Veteran began having right knee complaints in February 1993 and underwent ACL reconstruction for the right knee in December 1999.  Following surgery, he continued to have complaints of right knee pain.

In connection with a February 2001 physical profile evaluation, the examining medical officer noted that the Veteran had arthritis in his knee. 

During a December 2008 VA examination, the Veteran indicated that he had a lot of pain in his right knee following an ACL reconstruction and a full course of physical therapy in 2000.  He stated that his pain was "weather-related."  He noted crepitation in the right knee.  He reported using a knee brace while walking or running.  He used Motrin to alleviate the pain.  

The examiner noted that the discomfort in the Veteran's right knee limited any prolonged standing, running, jogging of ascending of stairs.  The examiner indicated that there was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups of pain.  

On examination, the Veteran was able to squat, but the examiner noted that there was "a lot of crepitation" in the right knee.  There was no swelling, effusion, deformity or instability of the right knee.  The Veteran demonstrated flexion that went from 0 to 108 degrees and extension that went from 0 to 10 degrees.  An x-ray study of the right knee showed evidence of medial meniscal degeneration.  

In the July 2009 Notice of Disagreement, the Veteran reported having constant pain due to arthritis in his right knee.  He indicated that he took Motrin and Advil to help alleviate the pain, but had been unable to run since his December 1999 surgery in service and wore a knee brace for walking. 

The findings in this case contemplates limited motion of the right knee that more closely approximate a limitation of extension to 15 degrees when the related manifestations of significant crepitus and the x-ray findings of degenerative changes are addressed for rating purposes.  

To the extent that pain may limit his ability to do prolonged standing or walking, he did not demonstrate a compensable limitation of flexion or any findings of instability or recurrent subluxation since service.  

The Board has considered DeLuca factors in determining whether the disability more closely approximates a higher rating, but there was no additional limitation of flexion demonstrated with repetitive movement.  

The medical evidence shows that the Veteran does not have clinically observed manifestations associated with Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), or Diagnostic Code 5262 (impairment of tibia and fibula).

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As previously discussed, the manifestations of the service-connected right knee disability in this case are reasonably contemplated by the schedular criteria set forth in the rating criteria.  

An exceptional or unusual disability picture has not been represented in this case. 

There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board finds that a referral for extraschedular consideration is not in order.   


Skin

The service-connected skin disability is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.  The RO assigned an initial noncompensable evaluation, effective on February 1, 2009.  

Under Diagnostic Code 7806, for eczema or dermatitis, a noncompensable evaluation is assigned when there is evidence of the skin disability which affects less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  See 38 C.F.R. § 4.118.

A 10 percent rating is assigned when there is evidence of the skin disability which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118.

A 30 percent rating is assigned when there is evidence of the skin disability which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas or for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118.

A 50 percent rating is assigned when there is evidence of the skin disability which affects more than 40 percent of the entire body or more than 40 percent of exposed areas or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118.

A review of the service treatment records shows that the Veteran received treatment for a skin rash affecting the left side of the head in January 1986.  

The service treatment records also mention treatment for a rash with itching and welts in October 1997.  

In April 1998 and July 1999, the Veteran was treated for a pruritic rash all over his body.  He reported having hives in the areas that he scratched and a rash that occurred intermittently.  

During a March 2009 VA examination, the Veteran reported that he did not presently have a skin condition.  He did report having intermittently itchy skin over his arms, trunk, chest, abdomen, back and lower extremities.  

An examination of the skin showed no evidence of any welts or other changes suggestive of dermatitis, eczema or any positive change. The diagnosis was that of eczema, and the examiner noted that the percentage and total body surface area involved was that of no percent at the time of the examination.

In the July 2009 Notice of Disagreement, the Veteran indicated that his skin disorder caused itching, swelling and hives.  

However, for the period of the appeal, the service-connected skin disability is not shown to involve more than 5 percent of his entire body area or its exposed area or to require that the use of topical therapy during the past 12 month period.  

Therefore, on this record, a compensable evaluation is not warranted under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.

The Board also considered Codes 7815, 7816, and 7817 since they provide higher ratings, but the criteria for higher ratings under these Codes are also not met.  See 38 C.F.R. § 4.118. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As previously discussed, the manifestations of the service-connected skin disability in this case are reasonably contemplated by the schedular criteria set forth in the rating criteria.  

No examiner has identified an exceptional or exceptional disability picture with symptoms not represented in the rating schedule. 

There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board finds that a referral for extraschedular consideration is not in order.   


ORDER

An increased initial evaluation of 20 percent, but not higher for the service-connected right knee disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial compensable evaluation for the service-connected dermatitis or eczema is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


